Citation Nr: 1019981	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-23 101	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a left knee disability, to include 
retropatellar pain syndrome and degenerative arthritis 
(referred to hereinafter as "left knee disability").

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a right knee disability, to include 
retropatellar pain syndrome and degenerative arthritis 
(referred to hereinafter as "right knee disability").

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for carpal tunnel syndrome and median nerve 
impingement of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and April 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction 
over the Veteran's case subsequently was transferred to the 
Seattle, Washington, RO.

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The Veteran filed an appeal with respect to the denial of 
entitlement to service connection for tinnitus.  As service 
connection for this disability was granted in a June 2006 
rating decision, this issue is not before the Board on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran submitted a statement dated in June 2009 
withdrawing his appeal with respect to the issues of 
entitlement to an initial evaluation in excess of 10 percent 
disabling for a left knee disability, entitlement to an 
initial evaluation in excess of 10 percent disabling for a 
right knee disability, and entitlement to an initial 
evaluation in excess of 10 percent disabling for carpal 
tunnel syndrome and median nerve impingement of the right 
wrist.  This statement was received by VA in June 2009, prior 
to the promulgation of a decision with respect to these 
issues.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal 
regarding the issues of entitlement to an initial evaluation 
in excess of 10 percent disabling for a left knee disability, 
entitlement to an initial evaluation in excess of 10 percent 
disabling for a right knee disability, and entitlement to an 
initial evaluation in excess of 10 percent disabling for 
carpal tunnel syndrome and median nerve impingement of the 
right wrist have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  A 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(c) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2009).  Withdrawal may be made by the Veteran or 
by his authorized representative.  38 C.F.R. § 20.204(a) 
(2009).

The RO's February 2005 rating decision granted service 
connection and assigned a 10 percent disability rating for 
the Veteran's bilateral retropatellar pain syndrome.  Service 
connection was granted and a noncompensable disability rating 
was assigned for carpal tunnel syndrome of the right wrist in 
an April 2005 RO rating decision.  The Veteran perfected an 
appeal as to each of these assigned disability ratings in 
July 2006.  In February 2009, another rating decision was 
issued by the RO.  The Veteran's bilateral knee disability 
was recharacterized as degenerative arthritis of the left 
knee and degenerative arthritis of the right knee, and each 
knee was assigned a 10 percent disability rating.  The 
Veteran's carpal tunnel syndrome disability of the right 
wrist was recharacterized as carpal tunnel syndrome and 
median nerve impingement of the right wrist and assigned a 10 
percent disability rating.  Because these disability ratings 
did not represent the maximum available for the Veteran's 
degenerative arthritis of the right and left knees and carpal 
tunnel syndrome and median nerve impingement of the right 
wrist, the issues of the disability ratings assigned for 
these disabilities remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In a statement dated contemporaneously with his Travel Board 
hearing in June 2009 and received by VA prior to the 
promulgation of a decision that same month, however, the 
Veteran indicated his satisfaction with the disability 
ratings assigned in the February 2009 RO rating decision.  
For this reason, he further indicated that he wished to 
withdraw his appeal as to the issues of "degenerative 
disease of the left and right knee and carpal tunnel."  This 
statement satisfies the criteria for withdrawal specified 
above.  No allegations of errors of fact or law therefore 
remain for appellate consideration with respect to the issues 
of entitlement to an initial evaluation in excess of 10 
percent disabling for a left knee disability, entitlement to 
an initial evaluation in excess of 10 percent disabling for a 
right knee disability, and entitlement to an initial 
evaluation in excess of 10 percent disabling for carpal 
tunnel syndrome and median nerve impingement of the right 
wrist.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to them, and they are dismissed.




ORDER

The appeal of the issue of entitlement to an initial 
evaluation in excess of 10 percent disabling for a left knee 
disability is dismissed.

The appeal of the issue of entitlement to an initial 
evaluation in excess of 10 percent disabling for a right knee 
disability is dismissed.

The appeal of the issue of entitlement to an initial 
evaluation in excess of 10 percent disabling for carpal 
tunnel syndrome and median nerve impingement of the right 
wrist is dismissed.


REMAND

Unfortunately, the issue of entitlement to service connection 
for bilateral hearing loss must be remanded for the reasons 
set forth below.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide this issue so that 
the Veteran is afforded every possible consideration.

VA has a duty to assist the Veteran.  This duty includes 
providing a medical examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  Once VA undertakes 
the effort to provide an examination with respect to a claim 
of entitlement to service connection, whether or not 
statutorily obligated to do so, the duty to assist further 
requires that it be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  An examination is adequate when it 
contains clear conclusions with supporting data and a 
reasoned medical explanation or analysis.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  In contrast, an examination is 
inadequate and must be returned when it does not contain 
sufficient detail to decide a claim on appeal.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

The Veteran concedes that he had some hearing loss when he 
entered active service.  He contends, however, that his 
hearing loss was aggravated during service.  Specifically, he 
contends that he was exposed to loud noises from military 
vehicles, weapons, and equipment daily, in particular during 
his four years in field artillery.  He further contends that 
he suffered acoustic trauma from an accidental weapons 
discharge inside a building in or around 1985 as well as from 
mortars in Iraq.

Service treatment records reveal that the Veteran underwent 
numerous audiological examinations and received frequent 
audiological treatment.  He entered service in 1983 with a H-
2 hearing loss profile.  In 1985, this profile was changed 
permanently to H-3.  The Veteran began wearing hearing aids 
in 2002.

The Veteran was afforded a VA audiological examination in 
July 2004, a few months prior to his discharge.  The examiner 
did not review the Veteran's claims file and took only a 
cursory report from the Veteran regarding his in-service 
noise exposure.  After conducting a physical examination and 
audiometric testing, she diagnosed the Veteran with bilateral 
mild to moderately severe high frequency sensorineural 
hearing loss.  She did not opine as to whether or not this 
disability was aggravated by service.

The Board finds this examination inadequate for two reasons.  
First, it was conducted without vital background information 
regarding the Veteran's disability.  The claims file, which 
contains voluminous audiological tests and treatment records, 
was not reviewed by the examiner.  A detailed history also 
was not solicited from the Veteran regarding his noise 
exposure during service.  Second, no aggravation opinion was 
rendered.  The Board cannot adequately adjudicate the 
Veteran's claim without such an opinion, and this opinion 
cannot be provided without complete background information.  
Accordingly, a remand is necessary so that the Veteran can be 
afforded another VA audiological examination to cure these 
inadequacies.

VA's duty to assist the Veteran also includes making 
reasonable efforts to help the Veteran procure pertinent 
records, whether or not they are in Federal custody.  See 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  The Veteran indicated during his June 2009 
hearing that he receives annual hearing examinations from the 
VA Medical Center (VAMC) in American Lake, Washington.  
Treatment records from this facility dated from September 
2005 to June 2006 have been associated with the claims file.  
However, no VA treatment records dated after June 2006 are 
currently before the Board.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Attempts must be made to 
obtain the Veteran's treatment records from the American 
Lake, Washington, VAMC dated after June 2006 for this reason 
and because fulfillment of VA's duty to assist requires it.  
These VA treatment records, along with any other pertinent 
records identified by the Veteran during the course of this 
remand, shall be made available to and reviewed by the 
examiner who conducts the Veteran's new audiological 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from the VAMC in 
American Lake, Washington, dated after 
June 2006.  All attempts to obtain 
these records must be documented in the 
claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo another VA audiological 
examination to determine the nature, 
extent, onset, and etiology of any 
hearing loss found to be present.  The 
claims file shall be made available to 
and reviewed by the examiner.  The 
examiner shall note such review, and 
identify important medical and lay 
evidence gleaned therefrom, in an 
examination report.  

The examiner then shall obtain from the 
Veteran a full history of his noise 
exposure and hearing loss symptoms 
before, during, and after service.  A 
Maryland CNC controlled speech 
discrimination test and a puretone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  

The examiner shall opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the Veteran's pre-existing hearing loss 
was permanently aggravated (i.e. 
increased in severity) during  service.  
If so, the examiner should state 
whether any increase/aggravation is due 
to the natural progression of the pre-
existing hearing  loss.  The rationale 
for all opinions expressed shall be 
provided in a legible report.

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
bilateral hearing loss.  If service 
connection is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


